DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 25, 26 and 29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6,535,689 B2 to Augustine et al. (Augustine).
Regarding claim 24, Augustine teaches an apparatus (100) comprising a plate assembly (122 and 124) having a cassette slot (110) configured to receive a membrane assembly (134) of a cassette (104), with the membrane assembly being configured for containing working fluid from an intravascular heat exchange catheter or heat exchange pad (Col. 4, lines 14-15), the membrane assembly including a frame (132), the frame having a first rail (150), a second rail (back end of frame 132), and side rails (152) extending between the first and second rails (see for example Figs. 1 and 8), the at least one membrane extending a length from the first rail to the second rail (see for example Figs. 1 and 8), the first rail including a fluid inlet (146) and a fluid outlet (148) to establish working fluid passageways through the first rail into a gap defined by the membrane assembly for receiving the working fluid (Col. 5, lines 18-62), the plate assembly also including rail receptacles (154) straddling respective sides of the cassette slot and configured for receiving respective side rails of the cassette (see for example Figs. 4 and 5) and configured for receiving respective side rails of the cassette (Col. 4, line 63-Col. 5, line 17), wherein at least a first cavity (160) is formed inboard of a first one of the rail receptacles (see for example Figs. 4 and 5), the first cavity having a width at its widest point greater than a width of the cassette slot (see for example Fig. 4), wherein the first cavity extends along the length of the at least one membrane (see for example Fig. 5 as 160 have a depth, i.e. extend along the length of the membrane at least with respect to the inlet and outlet tubes of the membrane, into the plates 122 and 124 to allow room for the fluid inlet and outlet tubes when the cassette is positioned in the slot) inserted in the cassette slot of the plate assembly such that working fluid supplied to the membrane assembly flows towards a portion of the at least one membrane secured to the second rail (see fluid flow pathway 144).
Regarding claim 26, Augustine teaches the apparatus of claim 25 as well as a second cavity (160) formed inboard of a second one of the rail receptacles, the second cavity having a width at its widest point that is greater than a width of the cassette slot (see for example Figs. 4 and 5).
Regarding claim 29, Augustine teaches the apparatus of claim 25 as well as wherein the first cavity is circular or semicircular-shaped (see for example Fig. 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 of U.S. Patent No. 10,537,465 B2 in view of US 6,535,689 B2 to Augustine et al. (Augustine).
The patent teaches all of the limitations of the claims except for the particulars of the membrane assembly of a cassette that the cassette slot of the plate assembly is configured to receive.  Augustine teaches an analogous apparatus to that of the patent as well as a membrane assembly (134) of a cassette (104), with the membrane assembly being configured for containing working fluid from an intravascular heat exchange catheter or heat exchange pad (Col. 4, lines 14-15), the membrane assembly including a frame (132), the frame having a first rail (150), a second rail (back end of frame 132), and side rails (152) extending between the first and second rails (see for example Figs. 1 and 8), the at least one membrane extending a length from the first rail to the second rail (see for example Figs. 1 and 8), the first rail including a fluid inlet (146) and a fluid outlet (148) to establish working fluid passageways through the first rail into a gap defined by the membrane assembly for receiving the working fluid (Col. 5, lines 18-62).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured a cassette slot of a plate assembly to receive the membrane assembly as taught by Augustine to allow for a cassette that is removably received within an enclosure with the use of a handle (150) as taught by Augustine.
Allowable Subject Matter
Claims 30-38 and 45-48 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794